Exhibit 10.16.1

Amended Schedule to the Forms of

Indemnification Agreement

Sunoco, Inc. has entered into Indemnification Agreements with the directors,
executive officers, trustees, fiduciaries, employees or agents named below:

 

Employee

    

Date of Agreement

      Anne-Marie Ainsworth      November 2, 2009    Elizabeth G. Bilotta     
June 30, 2010    Vincent J. Brigandi, Jr.      June 30, 2010    Robert N. Deitz
     December 2, 2009    Lynn L. Elsenhans      August 8, 2008    Stacy L. Fox
     March 1, 2010    Marilyn Heffley      December 2, 2009    Frederick A.
Henderson      September 1, 2010    Joseph P. Krott      March 4, 2004    Brian
P. MacDonald      August 10, 2009    Ann C. Mulé      March 4, 2004    Marie A.
Natoli      March 3, 2006    Robert W. Owens      March 4, 2004    Thomas J.
Scargle      July 2, 2009    Michael J. Thomson      May 30, 2008    Charmian Uy
     December 3, 2009    Dennis Zeleny      January 20, 2009                  
   Robert M. Aiken, Jr.*      February 1, 1996    Robert H. Campbell*     
February 1, 1996    John F. Carroll*      March 4, 2004    Michael J. Colavita*
     September 2, 2004    Terence P. Delaney*      March 4, 2004    Michael H.
R. Dingus*      March 4, 2004    John G. Drosdick*      March 4, 2004    Bruce
G. Fischer      March 4, 2004    Jack L. Foltz*      February 1, 1996    David
E. Knoll*      February 1, 1996    Deborah M. Fretz*      September 6, 2001   
Peter J. Gvazdauskas*      February 4, 2009    Michael J. Hennigan*     
February 2, 2006    Thomas W. Hofmann*      March 4, 2004    Vincent J. Kelley
     February 2, 2006    Michael S. Kuritzkes*      March 4, 2004    Michael J.
McGoldrick*      March 4, 2004    Joel H. Maness*      March 4, 2004   
Christopher J. Minnich*      June 1, 2009    Paul A. Mulholland*      March 4,
2004    Rolf D. Naku*      March 4, 2004    Alan J. Rothman*      March 4, 2004
   Bruce D. Rubin*      October 15, 2008    Malcolm I. Ruddock, Jr.*     
February 1, 1996   



--------------------------------------------------------------------------------

David C. Shanks*      February 17, 1997    Sheldon L. Thompson*      February 1,
1996    Ross S. Tippin, Jr.*      March 4, 2004    Charles K. Valutas*     
March 4, 2004   

 

* In a different position or no longer with the Company

 

Director

    

Date of Agreement

      Chris C. Casciato      July 1, 2010.    Gary W. Edwards      May 1, 2008
   Ursula O. Fairbairn      March 4, 2004    Rosemarie B. Greco      March 4,
2004    John P. Jones, III      September 8, 2006    James G. Kaiser      March
4, 2004    John W. Rowe      March 4, 2004    John K. Wulff      March 8, 2004
                     Raymond E. Cartledge**      September 6, 2001    Robert E.
Cawthorn**      February 1, 1996    Robert J. Darnall**      March 4, 2004   
John G. Drosdick**      March 4, 2004    Mary J. Evans**      September 6, 2001
   Thomas P. Gerrity**      March 4, 2004    Robert D. Kennedy**      September
6, 2001    Richard H. Lenny**      February 8, 2002    Norman S. Matthews**     
September 6, 2001    R. Anderson Pew**      March 4, 2004    William B. Pounds**
     February 1, 1996    G. Jackson Ratcliffe**      March 4, 2004   

 

** No longer serving on the Board